                                                                                                                          Case 2:21-cv-00492-RFB-EJY Document 7 Filed 04/13/21 Page 1 of 2



                                                                                                                      1 Joel E. Tasca
                                                                                                                        Nevada Bar No. 14124
                                                                                                                      2 BALLARD SPAHR LLP
                                                                                                                        1980 Festival Plaza Drive, Suite 900
                                                                                                                      3 Las Vegas, Nevada 89135
                                                                                                                        Telephone: 702.471.7000
                                                                                                                      4 Facsimile: 702.471.7070
                                                                                                                        tasca@ballardspahr.com
                                                                                                                      5
                                                                                                                        Attorney for Defendant
                                                                                                                      6 Discover Bank

                                                                                                                      7                      IN THE UNITED STATES DISTRICT COURT

                                                                                                                      8                           FOR THE DISTRICT OF NEVADA

                                                                                                                      9 GLORIA FLORES,                                CASE NO. 2:21-cv-00492-RFB-EJY

                                                                                                                     10         Plaintiff,                            JOINT STIPULATION FOR
                                                                                                                                                                      EXTENSION TO FILE INITIAL
                                                                                                                     11 v.                                            RESPONSIVE PLEADING

                                                                                                                     12 DISCOVER BANK, N.A.,
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13         Defendant.
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15         Plaintiff Gloria Flores (“Plaintiff”) and Defendant Discover Bank, N.A.

                                                                                                                     16 (“Discover”)1 stipulate and agree that Discover has up to and including May 12, 2021

                                                                                                                     17 to respond to Plaintiff’s Complaint (ECF No. 1), to provide additional time to

                                                                                                                     18 investigate Plaintiff’s allegations and for Discover to prepare a response.

                                                                                                                     19

                                                                                                                     20                              [Continued on following page.]

                                                                                                                     21

                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27
                                                                                                                          By filing this Stipulation, Discover is not waiving any defense, affirmative or
                                                                                                                          1

                                                                                                                     28 otherwise, it may have in this matter.
                                                                                                                          Case 2:21-cv-00492-RFB-EJY Document 7 Filed 04/13/21 Page 2 of 2



                                                                                                                     1          This is the first request for an extension, and it is made in good faith and not

                                                                                                                     2 for purposes of delay.

                                                                                                                     3         Dated: April 13, 2021

                                                                                                                     4    BALLARD SPAHR LLP                            KNEPPER & CLARK LLC
                                                                                                                     5
                                                                                                                          By: /s/ Joel E. Tasca                        By: /s/ Matthew I. Knepper
                                                                                                                     6    Joel E. Tasca                                Matthew I. Knepper, Esq.
                                                                                                                          Nevada Bar No. 14124                         Miles N. Clark, Esq.
                                                                                                                     7    BALLARD SPAHR LLP                            5510 S. Fort Apache Road, Suite 30
                                                                                                                          1980 Festival Plaza Drive, Suite 900         Las Vegas, Nevada 89148
                                                                                                                     8    Las Vegas, Nevada 89135
                                                                                                                                                                       David Krieger, Esq.
                                                                                                                     9    Attorney for Defendant                       KRIEGER LAW GROUP, LLC
                                                                                                                          Discover Bank N.A.                           2850 W. Horizon Ridge Parkway
                                                                                                                     10                                                Suite 200
                                                                                                                                                                       Henderson, Nevada 89052
                                                                                                                     11
                                                                                                                                                                       Attorneys for Plaintiff
                                                                                                                     12
                    1980 Festival Plaza Drive, Suite 900


                                                                                     702.471.7000 FAX 702.471.7070




                                                                                                                     13
                                                           Las Vegas, Nevada 89135
BALLARD SPAHR LLP




                                                                                                                     14

                                                                                                                     15

                                                                                                                     16

                                                                                                                     17                                          ORDER

                                                                                                                     18        IT IS SO ORDERED:

                                                                                                                     19

                                                                                                                     20                                          UNITED STATES MAGISTRATE JUDGE

                                                                                                                     21                                                       April 13, 2021
                                                                                                                                                                 DATED:
                                                                                                                     22

                                                                                                                     23

                                                                                                                     24

                                                                                                                     25

                                                                                                                     26

                                                                                                                     27

                                                                                                                     28


                                                                                                                                                                   2
